 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:10-cr-00430-JAD-GWF-1

 4             Plaintiff/respondent                      Order Granting Government’s Motion for
                                                               Entry of Separate Judgment
 5 v.
                                                                        [ECF No. 203]
 6 Lomando Mark Scott,

 7             Defendant/petitioner

 8            On October 9, 2018, I denied Scott’s motion to vacate, set aside, or correct sentence

 9 under 28 U.S.C. § 2255.1 The government now moves for entry of a separate judgment, as

10 required by the Ninth Circuit’s recent decision in United States v. Kingsbury, 900 F.3d 1147 (9th

11 Cir. 2018).

12            IT IS HEREBY ORDERED that the government’s motion for entry of a separate

13 judgment (ECF No. 203) is GRANTED. The Clerk of Court is directed to enter a separate

14 civil judgment denying Scott’s § 2255 motion and denying a certificate of appealability.

15 The Clerk must also file this order and the civil judgment in this case and in the related civil

16 case: 2:16-cv-01559-JAD.

17            DATED this 10th day of October, 2018.

18

19                                                 _________________________________________
                                                   JENNIFER A. DORSEY
20                                                 UNITED STATES DISTRICT JUDGE

21

22

23
     1
         ECF No. 202.
